                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                           SAN JOSE DIVISION
IN RE: TECHSHOP, INC.                                           CASE NO: 18-50398 MEH
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 7
                                                                ECF Docket Reference No. 219
                                                                Judge: Hon. M. Elaine Hammond




On 7/3/2019, I did cause a copy of the following documents, described below,
Notice and Opportunity for Hearing on Motion to Sell Personal Property (Ford Sale) ECF Docket Reference No. 219
Notice and Opportunity for Hearing on Motion to Abandon Personal Property 221




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 7/3/2019
                                                          /s/ Gregg S. Kleiner
                                                          Gregg S. Kleiner 141311
                                                          Rincon Law, LLP
                                                          200 California Street, Suite 400
                                                          San Francisco, CA 94111
                                                          415 672 5991



           Case: 18-50398         Doc# 222       Filed: 07/03/19      Entered: 07/03/19 11:34:15           Page 1 of
                                                              12
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                                SAN JOSE DIVISION
 IN RE: TECHSHOP, INC.                                                  CASE NO: 18-50398 MEH

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 219
                                                                        Judge: Hon. M. Elaine Hammond




On 7/3/2019, a copy of the following documents, described below,

Notice and Opportunity for Hearing on Motion to Sell Personal Property (Ford Sale) ECF Docket Reference No. 219
Notice and Opportunity for Hearing on Motion to Abandon Personal Property 221




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 7/3/2019




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Gregg S. Kleiner
                                                                            Rincon Law, LLP
                                                                            200 California Street, Suite 400
                                                                            San Francisco, CA 94111
              Case: 18-50398            Doc# 222        Filed: 07/03/19         Entered: 07/03/19 11:34:15               Page 2 of
                                                                     12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

EWIN HONG                                TYCO INTEGRATED SECURITY LLC             JOHN D. DURST & SUSAN E MCCOMG
5250 VALLEY FORGE DR APT 415             C/O SUZANNE CORK                         2007 REVOCABLE LIVING TRUST
ALEXANDRIA VA 22304                      10405 CROSSPOINT BLVD.                   DATED AUG. 8 2007
                                         INDIANAPOLIS IN 46256                    C/O JOHN D DURST
                                                                                  989 CHENERY ST.
                                                                                  SAN FRANCISCO CA 94131




ACTIVE SOLUTIONS LLC                     PRAXAIR DISTRIBUTION INC                 CITY OF SAN JOSE FINANCE DEPARTMENT
2722 WEST ESTRELLA DRIVE                 C/O RMS BANKRUPTCY RECOVERY SERVICES     REVENUE MGMT
CHANDLER AZ 85224                        P.O. BOX 361345                          200 E. SANTA CLARA ST. 13TH FL
                                         COLUMBUS OH 43236                        SAN JOSE CA 95113




NEW YORK STATE DEPARTMENT OF LABOR       JASPER THOMAS                            JASON LENTZ
STATE OFFICE CAMPUS                      277 GOLDEN GATE AVE. #314                940 LAUREL ST
BLDG. #12 RM. #256                       SAN FRANCISCO CA CA 94102                UNIT A
ALBANY NY 12240                                                                   SAN CARLOS CA 94070




BRAD MARTINSON                           STEVEN TUCKER                            JON BARBARA
2530 CASTELLO WAY                        19250 BLACK RD                           3309 E FLOOSMOOR AVE
SANTA CLARA CA 95051-1009                LOS GATOS CA 95033-9568                  MESA AZ 85204




MISSOURI DEPARTMENT OF REVENUE           COREY MCGUIRE                            RUSTOM L. MEYER
BANKRUPTCY UNIT                          2601 ADELINE ST.                         7501 BLAIR ROAD APT 301
PO BOX 475                               #112                                     TAKOMA PARK MD 20912
JEFFERSON CITY MO 65105                  OAKLAND CA 94607




CHRISTOPHER J. SHULL                     THOMAS KLISDONK                          ERIC JACOBSON
1355 SAGE HEN WAY UNIT R                 147 ANCHOR BAY TER                       2391 DOWNING AVE.
SUNNYVALE CA 94087                       SUNNYVALE CA 94086                       SAN JOSE CA 95128




HITACHI CAPITAL AMERICA CORP.            ZHBIN GARY ZHANG                         JEFFREY A. SHERMAN
C/O SOLOMON GRINDLE ET AL.               1408 NIGHTHAWK DR                        774 OWL CT
11682 EL CAMINO REAL SUITE 250           SANTA ROSA CA 95409                      LOUISVILLE CO 80027
SAN DIEGO CA 92130




ASSA ABLOY ENTRANCE SYSTEMS              SHARON SCHIBLER                          ANDREW S. HUANG
(NC) C/O MCC                             1150 DIAMOND CT                          1733 CRANE AVE
23240 CHAGRIN BLVD. #410                 LOS ALTOS CA 94024                       MOUNTAIN VIEW CA 94040
CLEVELAND OH 44122




RALPH C. MCMULLAN AND SUSAN R.           WILLIAM A ELLIS                          NORMAN NEWLON
MCMULLAN                                 10066 PASADENA AVE. #C                   2367 SOUTH DRIVE
807 LOMBARD ST.                          CUPERTINO CA 95014                       SANTA CLARA CA 95051
SAN FRANCISCO CA 94133



           Case: 18-50398        Doc# 222    Filed: 07/03/19      Entered: 07/03/19 11:34:15     Page 3 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CARL WALDSPURGER                         ROBINSON FAMILY 1999 TRUST DATED         GIBSON MANCINI CARMICHAEL & NELSON P.
517 GEORGIA AVE                          11/2/1999                                A.
PALO ALTO CA 94306                       TIMOTHY B. ROBINSON & LISA A. ROBINSON   GMCN
                                         216 BLACKSTONE DR.                       115 EAST LAUREL STREET
                                         BOULDER CREEK CA 95006                   GARDEN CITY KS 67846




MONICA MILLER CAVALLARO                  DEBRA HARA                               CHRISTOPHER SEGRAVES
1516 WILDROSE WAY                        10856 LINDA VISTA DR.                    6783 W YEARLING RD.
MOUNTAIN VIEW CA 94043                   CUPERTINO CA 95014                       PEORIA AZ 85383




JAMES HOLLIS                             CALEB HENRY CROME                        LAURIE BOWERS CONNOLLY
527 12TH ST SE                           5060 KINGSTON WAY                        355 SUNRISE SHORES
WASHINGTON DC 20003                      SAN JOSE CA 95130                        HARRODSBURG KY 40330




LCA BANK CORPORATION                     ROBERT MANN                              MARK L MOORE
PO BOX 1650                              2250 JERROLD AVE. #13                    1340 BENT DR
TROY MI 48099                            SAN FRANCISCO CA 94124                   CAMPBELL CA 95008




TARA YOUNGBORG                           DEBORAH SMITH ZYLSTRA                    ROBERT DYKE
4268 COTSWOLDS HILL LANE                 2424 E BARNHART RD                       101 COMMODORE DR.
FAIRFAX VA 22030                         DENAIR CA 95316                          RICHMOND CA 94804




LORI PETITT                              BHATIA FAMILY TRUST                      JON WATTE
2334 21ST ST.                            C/O SHREY BHATIA                         36 CIRCLE RD.
SANTA MONICA CA 90405                    571 PANCHITA WAY                         REDWOOD CITY CA 94062
                                         LOS ALTOS CA 94022




LORI CHAMPAGNE                           JOHN M. KLOMAN IV                        JEFFREY MOY
2135 WATKINS LAKE RD.                    C/O JOHN KLOMAN                          729 STONE CANYON CIRCLE
WATERFORD MI 48328                       3200 DOMINY CT.                          INVERNESS IL 60010
                                         OAKTON VA 22124




DE LAGE LANDEN FINANCIAL SERVICESINC.    CITY OF SAN JOSE                         ELLEN ISAACS
1111 OLD EAGLE SCHOOL RD.                FINANCE DEPARTMENT                       2162 CORONET DR
ATTN: K. VENDETTA                        REVENUE MGMT                             SAN JOSE CA 95124
WAYNE PA 19087                           200 EAST SANTA CLARA ST. 13TH FL.
                                         SAN JOSE CA 95113




LYLE R SMITH                             EMILY QUESADA                            MARY JO RICHARDSON
61 YALE RD                               8345 NW 66 ST #D2712                     6403 WINDWOOD DR.
MENLO PARK CA 94025                      MIAMI FL 33166-2696                      COLLEGE STATION TX 77845




           Case: 18-50398      Doc# 222      Filed: 07/03/19      Entered: 07/03/19 11:34:15     Page 4 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

SCOTT LUDWIG                             PETER ROSENBLADT                         SERGEI MENCHENIN
70 CHERRY RIDGE COURT                    2848 CONCORD LANE                        1718 HILLMAN AVE.
SAN JOSE CA 95136                        SANTA CLARA CA 95051                     BELMONT CA 94002




GREG BUCHNER                             MANISH GUPTA                             EDWARD S. CONGER
690 COVINGTON RD.                        482 THOMPSON AVE                         1064 HICKORYNUT CT
LOS ALTOS CA 94024                       MOUNTAIN VIEW CA 94043                   SUNNYVALE CA 94087




                                         CM/ECF E-SERVICE
RON BECK                                                                          DOUBLECLUTCH ROBOTICS INC.
1 DOREY WAY                              CSN+DESIGN                               371 ELAN VILLAGE LN #310
MONTEREY CA 93940                        ATTN: CRAIG NELSON                       SAN JOSE CA 95134
                                         4618 W.62 TERR
                                         FAIRWAY KS 66205




DIRK A. KABCENELL                        OLIVIA MORGAN                            KARI L. GERRITS
4900 ALPINE RD.                          901 23RD STREET S                        371 ELAN VILLAGE LANE #310
PORTOLA VALLEY CA 94028                  ARLINGTON VA 22202                       SAN JOSE CA 95134




CHIA CHING CHANG                         PATRICK W AND LYNNE MCCLURE TRUST        MARY TROLL
21534 CONRADIA COURT                     21850 E STACY RD                         3420 COMMONWEALTH AVE.
CUPERTINO CA 95014                       QUEEN CREEK AZ 85142                     MAPLEWOOD MO 63143




IPFS CORPORATION                         MICHAEL K. GERRITS                       ANGELA LIGHT
24722 NETWORK PLACE                      371 ELAN VILLAGE LANE #310               3208 KAWALKER LANE
CHICAGO IL 60673                         SAN JOSE CA 95134                        SAN JOSE CA 95127




GINA MANN                                DONALD CHESAREK                          LYNN BODELL
14163 N. 90TH PL.                        280 BELBLOSSOM WAY                       107 RESERVOIR RD
SCOTTSDALE AZ 85260                      LOS GATOS CA 95032                       ATHERTON CA 94027




MICHAEL CHARLES BROWNE                   MICHELLE R. KOBLAS                       ALLEN LAVEE
1911 BARBARA DR.                         729 ANDERSON DR.                         24 SANTA MARGARITA DRIVE
PALO ALTO CA 94303                       LOS ALTOS CA 94024                       SAN RAFAEL CA 94901




BLAKE & XUAN COMMAGERE                   MELVIN EDGERLEY                          JULIA PIEHLER
1725 MILLER AVE.                         4206 CHRISTINE PLACE                     191 E. EL CAMINO REAL SPC 216
LOS ALTOS CA 94024                       ALEXANDRIA VA 22311                      MOUNTAIN VIEW CA 94040




           Case: 18-50398      Doc# 222      Filed: 07/03/19      Entered: 07/03/19 11:34:15     Page 5 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ROBERT CARVER                            BRIAN A. BEARDMORE                       GABRIEL FABER AND HILLEGUUS FABER
9804 THINLEAF COVE                       292 LAQUESTA DR                          3027 RUBINO CIR
AUSTIN TX 78759                          DANVILLE CA 94526                        SAN JOSE CA 95125




RICHARD LINDEN                           DAVID MUNIER & TARA MUNIER               DAVID CHAU
163 ZANDER DR.                           3340 SAINT MARY S ROAD                   3201 LOMA VERDE DR. #87
ORINDA CA 94563                          LAFAYETTE CA 94549                       SAN JOSE CA 95117




EDWARD HARRIMAN                          JOSEPH E. PECK & MARY G. PECK_V          EDWARD & DEBORAH HARRIMAN
14672 GYPSY HILL RD                      308 COMANCHE CIRCLE                      14672 GYPSY HILL RD
SARATOGA CA 95070                        HUTTO TX 78634                           SARATOGA CA 95070




DANNY E. MARS                            JOHN M. STANEC                           TAM THAO PHAM
1960 CHURTON AVE                         3730 CALLISON ST                         3463A 17TH ST
LOS ALTOS CA 94024                       LOOMIS CA 95650                          SAN FRANCISCO CA 94110




EVERBANK COMMERCIAL FINANCE              CHRISTOPHER S. MULLIN                    RAMESH V. PERI
10 WATERVIEW BLVD.                       41 LEBANON HILLS DR                      10812 GAILLARDIA
PARSIPPANY NJ 07054                      PITTSBURGH PA 15228                      AUSTIN TX 78733




DAVID GUTELIUS                           SERGE AND DARLENE GUILLOT                STEPHEN W. BALINSKI
18124 WEDGE PKWY #544                    700 CLEARLAKE PTE                        10310 BREEDEN ROAD
RENO NV 89511                            SENECA SC 29672                          LUSBY MD 20657




SHARON SHINDEL                           PAUL A. GENNARI                          ROBERT L. SIMON
3833 E. CARSON RD                        2729 FORT SCOTT DR.                      3065 EMERALD WIND ST.
PHOENIX AZ 85042                         ARLINGTON VA 22202                       HENDERSON NV 89052




JOEL KATAKO ANANSAMBI                    BHL SERVICES INC.                        FIRSTLEASE INC.
741 BEACH AVE.                           C/O R. GIBSON PAGTER JR.                 HEMAR ROUSSO & HEALD LLP
BRONX NY 10473                           PAGTER AND PERRY ISAACSON                C/O RAFFI KHATCHADOURIAN ESQ.
                                         525 N. CABRILLO PARK DRIVE SUITE 104     15910 VENTURA BOULEVARD 12TH FLOOR
                                         SANTA ANA CA 92701                       ENCINO CA 91436




PAUL CLENAHAN                            ASHOK JANAH                              NANETTE WYLDE
15395 THOMAS ST.                         91 WOODLAND AVE.                         33 DEXTER AVE.
GLEN ELLEN CA 95442                      SAN FRANCISCO CA 94117                   REDWOOD CITY CA 94063




           Case: 18-50398      Doc# 222      Filed: 07/03/19      Entered: 07/03/19 11:34:15     Page 6 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CAROLYN LEE LUCE                         STEPHEN WOLFE                            TOBY D. OWEN
318 MCEVOY ST.                           365 S. GRAHAM ST.                        1701 SPRINGLAKE DR.
REDWOOD CITY CA 94061                    PITTSBURGH PA 15232                      DRIPPING SPRINGS TX 78620




GREGORY THOMAS MCPHEETERS                NORTH AMERICAN BANCARD HOLDINGS LLC      JOHN ERIC DOYLE
741 SEASIDE ST.                          C/O WELTMAN WEINBERG & REIS CO. LPA      322 LAUREL AVE
SANTA CRUZ CA 95060                      323 W. LAKESIDE AVENUE STE 200           MENLO PARK CA 94025
                                         CLEVELAND OH 44113




RICHARD TINSLEY                          ROBERT C. BERNSTEIN AND LISA J.          ROBERT M GREENBERG
16555 S KENNEDY RD                       BERNSTEIN                                4809 FOX BRANCH CT.
LOS GATOS CA 95030                       1711 VALLEY VIEW AVE.                    RALEIGH NC 27614
                                         BELMONT CA 94002




CAROLINE DOYLE                           SCOTT MILLER                             LORI SAXON
257 2ND AVE.                             1260 FREMONT TERRACE EAST                835 MILO CT
SAN FRANCISCO CA 94118                   SUNNYVALE CA 94087                       SAN JOSE CA 95133




THE AMIDON/MENON 2003 REVOCABLE TRUST    MIKE GRALL AND CINDY GRALL (PRIOR        HANMI BANK
C/O KEITH AMIDON                         SPELLE)                                  HEMAR ROUSSO & HEALD LLP
88 HIGGINS AVE.                          52 QUAIL XING                            C/O RAFFI KHATCHADOURIAN ESQ.
LOS ALTOS CA 94022                       SANTA CRUZ CA 95060                      15910 VENTURA BOULEVARD 12TH FLOOR
                                                                                  ENCINO CA 91436




MARICOPA COUNTY TREASURER                PAWNEE LEASING CORPORATION               BRAUNREUTHER-LAMBERT FAMILY LIVING
C/O PETER MUTHIG                         3801 AUTOMATION WAY STE 207              TRUST
222 N. CENTRAL AVE. #1100                FORT COLLINS CO 80525                    1596 EDMOND CT
PHOENIX AZ 85004                                                                  SAN JOSE CA 95125




CHARLES G WADE                           SAN MATEO COUNTY TAX COLLECTOR           LUKE KUNG
136 MARY WAY                             555 COUNTY CENTER                        3297 VIN SANTO LANE
LOS GATOS CA 95032                       REDWOOD CITY CA 94063                    SAN JOSE CA 95054




RICHARD ELY                              ALLAN GOTTLIEB                           D. WESLEY WILEY AND JANICE K. KENDALL
6275 MOJAVE DRIVE                        226 VALLEY VISTA DR                      610 GENNESSEE ST
SAN JOSE CA 95120                        CAMARILLO CA 93010                       SAN FRANCISCO CA 94127




MICHAEL D. HARRIS                        CANON FINANCIAL SERVICES INC.            DAVID BRUCE CURTIS AND SHELLEY SMITH
4604 MON BLANC DRIVE                     C/O STARK & STARK P.C.                   CURTIS AS TR
BEE CAVE TX 78738                        993 LENOX DR.                            VINOD NICHANI ESQ.
                                         LAWRENCEVILLE NJ 08648                   NICHANI LAW FIRM
                                                                                  111 N. MARKET STREET STE. 300
                                                                                  SAN JOSE CA 95113

           Case: 18-50398      Doc# 222      Filed: 07/03/19    Entered: 07/03/19 11:34:15       Page 7 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

ANDREW CALVO                             ANDREW LUTOMIRSKI                        GRACE MOSS
PO BOX 2205                              204 2ND AVE #408                         505 62ND STREET
SEBASTOPOL CA 95473                      PALO ALTO CA 94401                       APT D1
                                                                                  BROOKLYN NY 11220




STEPHEN E LIBRANDE                       GEOFFREY MOYER                           CHRISTOPHER F. BEALL
673 HAMILTON AVE                         276 LA CUESTA DRIVE                      93 BROMLEY PL.
MILPITAS CA 95035                        PORTOLA VALLEY CA 94028                  NUTLEY NJ 07110




NORTH AMERICAN BANCARD HOLDINGS LLC      KEVIN AND CONNIE MURPHY                  DAVID J. EVERS
C/O WELTMAN WEINBERG & REIS CO. LPA      4050 YELLOWSTONE DR.                     3815 242ND AVE SE
323 W. LAKESIDE AVENUE STE 200           SAN JOSE CA 95130                        ISSAQUAH WA 98029
CLEVELAND OH 44113




SONIA LEE & ALAN M GRUMET                M2 LEASE FUNDS LLC                       KYLEY SMITHERS
433 LORELL AVE.                          C/O RUSSELL S. LONG DAVIS                860 SARATOGA AVE
MILL VALLEY CA 94941                     & KUELTHAU S.C.                          APT. H212
                                         111 E. KILBOURN AVE. #1400               SAN JOSE CA 95129
                                         MILWAUKEE WI 53202




KARL W. SCHULZ                           MCT GROUP                                SHANTA AMBADY
1701 BUTTERCUP ROAD                      PO BOX 7748                              2997 S. LIDDESDALE ST.
PFLUGERVILLE TX 78660                    TORRANCE CA 90504                        DETROIT MI 48217




WINDSTREAM                               SERGIO FERIA                             JUDY & SERGIO FERIA/LI-HUA PENG
929 MARTHA S WAY                         1688 TACOMA AVE.                         1688 TACOMA AVE
HIAWATHA IA 52233                        BERKELEY CA 94707                        BERKELEY CA 94707




WALTER E SIMONETTI                       JAYNE BROWNLEE                           ERIC WERNER BIRGIT WERNER
1361 S CANYON OAKS WAY                   700 CENTRAL AVE.                         619 MOUNTIAN VIEW AVE.
CHANDLER AZ 85286                        MENLO PARK CA 94025                      MOUNTAIN VIEW CA 94041




JULIAN DAVID CHRISTIAN RICHARDSON        PAUL STRAUSS & FELICIA GERSHBERG         GARY D. ADEN
871 ROBB RD                              1033 RUBIS DRIVE                         350 TURKSHEAD LN
PALO ALTO CA 94306                       SUNNYVALE CA 94087                       REDWOOD CITY CA 94065




JAMES E. KUTZ                            SCOTT A. SAXON                           DEJAN VUCINIC
1340 GARTHWICK DR                        30867 TUCKER ST. NE                      597 LONE TREE RD
LOS ALTOS CA 94024                       CAMBRIDGE MN 55008                       HOLLISTER CA 95023




           Case: 18-50398      Doc# 222      Filed: 07/03/19    Entered: 07/03/19 11:34:15       Page 8 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

DAVID SPERMAN                            NORIHIRO EDWIN AOKI                      ANGELA DEFRANCESCO
165 CAMBRIDGE AVE                        115 STADLER DR.                          144 S 3RD ST UNIT 610
SAN LEANDRO CA 94577                     WOODSIDE CA 94062                        SAN JOSE CA 95112




HUNG-VUONG ALEXANDER PHAM                JONATHAN VADNAL                          TERESA BLEVINS
441 63RD STREET                          1331 S. EADS ST. #808                    17859 GRAYSTONE AVENUE
APT #2R                                  ARLINGTON VA 22202                       UNIT NO #202
BROOKLYN NY 11220                                                                 CHINO HILLS CA 91709




AMBER ROSS                               MICHAEL SCHMIT                           WELLS FARGO VENDOR FINANCIAL SERVICES
241 NORTH ORIENTAL STREET                19992 RODRIGUES AVE.                     LLC
INDIANAPOLIS IN 46202                    CUPERTINO CA 95014                       ATTN: JASON HARKNESS
                                                                                  1010 THOMAS EDISON BLVD. SW
                                                                                  CEDAR RAPIDS IA 52404




JEFFREY A PORTER                         KATHLEEN C. FITZPATRICK                  KUAN HOW KHOR AND CHAI HIONG NG
346 S BUENA VISTA AVE.                   151 MOUNTAIN VIEW AVE.                   645 QUINCE LN
GILBERT AZ 85296                         LOS ALTOS CA 94024                       MILPITAS CA 95035




KEVIN SCOTT ARMSTRONG                    C. WILLIAM SPANGLER AND NANCY L.         KYLE STEVEN BUTT
75 S 14TH ST.                            SPANGLER                                 1018 N 500 W
SAN JOSE CA 95112                        471 CAROLINA LN                          PLEASANT GROVE UT 84062
                                         PALO ALTO CA 94306




DANIEL E. ERDMAN                         LAW OFFICES OF DEREK K. YU               SIMPLEXGRINNELL
88 E SAN FERNANDO ST #510                1939 HARRISON STREET SUITE #612          50 TECHNOLOGY DR.
SAN JOSE CA 95113                        OAKLAND CA 94612                         ATTN: BANKRUPTCY
                                                                                  WESTMINSTER MA 01441




MARK A PIZAREK                           JOHN S. AND JAMES L. KNIGHT FOUNDATION   DONALD D. PRICE REVOCABLE TRUST
525 W REMINGTON DR. #98                  C/O HOWARD J. STEINBERG ESQ.             C/O DONALD D. PRICE TRUSTEE
SUNNYVALE CA 94087                       1840 CENTURY PARK EAST. #1900            21485 SILCHESTER CT.
                                         LOS ANGELES CA 90067                     NORTHVILLE MI 48167




MATT BERRY                               NEAL A. OSBORN                           WELLS FARGO EQUIPMENT FINANCE
1915 BILTMORE ST                         2053 SKYLINE DR.                         2700 S. PRICE ROAD
WASHINGTON DC 20009                      MILPITAS CA 95035                        CHANDLER AZ 85286




CHISA FAMILY LTD PARTNERSHIP             KHOA T. NGUYEN                           RASHEDA PRICE
2925 BOND ST.                            3058 REYNOLDS CT.                        C/O STATE FARM
ROCHESTER HILLS MI 48309                 FREMONT CA 94536                         1075 OLD COUNTY RD. #A
                                                                                  BELMONT CA 94002



           Case: 18-50398      Doc# 222      Filed: 07/03/19     Entered: 07/03/19 11:34:15      Page 9 of
                                                          12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

JOSEPH L. KRAL AND LISA E. LEE           CHRISTINA S CHU                          DAVID A. LYONS
TRUSTEES                                 107 N. AMPHLETT BLVD                     4497 POINSETTIA CT
P.O. BOX 710                             SAN MATEO CA 94401                       SAN JOSE CA 95136
LA HONDA CA 94020




PAUL SATCHELL                            WILLIAM C. BRICK                         KEITH STATTENFIELD
538 ASHBURY ST.                          2588 COLUMBIA ROAD                       1395 GAZDAR CT
SAN FRANCISCO CA 94117                   BERKELEY MI 48072                        SANTA CLARA CA 95051




CARY ELLIIS MCHUGH                       TECHSHOP                                 JAMES KAO
150 MELSHER LANE                         C/O ERIC LAYTON STRATTEN                 4388 EL CAMINO REAL UNIT 139
VALLEY SPRINGS CA 95252                  9110 ROCKER AVE.                         LOS ALTOS CA 94022
                                         PLYMOUTH MI 48170




CHRISULA BLOORE                          WARREN WU                                ANTHONY GODSHALL
800 SONIA WAY                            5 DANA POINT CT                          116 LEROY PL
MOUNTAIN VIEW CA 94040                   REDWOOD CITY CA 94065                    SAN FRANCISCO CA 94109




                                         INTERNATIONAL                            INTERNATIONAL
NEW CENTURY COMMONS LLC
C/O ANDREW J. DITLEVSEN ESQ.             TECHSHOP JAPAN                           FUJITSU LIMITED
SWEENEY MASON WILSON & BOSOMWORTH        C/O FUJITSU LIMITED ATTN: ASAKO MOTOKI   C/O FUJITSU LIMITED ATTN: ASAKO MOTOKI
983 UNIVERSITY AVE. STE. 104C            SHIODOME CITY CENTER                     SHIODOME CITY CENTER
LOS GATOS CA 95032                       1-5-2HIGASHI SHIMBASHI                   1-5-2HIGASHI SHIMBASHI
                                         MINATO-KU                                MINATO-KU
                                         TOKYO JAPAN 105-7123                     TOKYO JAPAN 105-7123



SILICON VALLEY ENGINEERING COUNCIL       AN NGOC LE                               TECHSHOP INC.
ATTN: ELISA ENGLEHARDT PRESIDENT         3000 7TH ST NE APT 324                   P.O. BOX 1582
PO BOX 611865                            WASHINGTON DC 20017                      SANTA CRUZ CA 95061
SAN JOSE CA 95161




PAUL R. BOULAY & CONSTANCE A. BOULAY     ROBERT FAULL                             WALTER CARL RIORDAN
201 HARDY AVE.                           10491 MEINERT RD.                        2352 W. LONGHORN PL.
CAMPBELL CA 95008                        WEXFORD PA 15090                         CHANDLER AZ 85286




SARAH POWERS                             BRENDAN A. FLICKER                       JOHN MANFORD
15 BROWN ST                              C/O WILLIAM F. ASKIN ESQ.                17 BULL ELK
PITTSBURGH PA 15209                      1047 MCKINNEY LANE                       CLOUDCRAFT NM 88317
                                         PITTSBURGH PA 15220




DAVID ALLAN ELLSWORTH                    AUTODESK INC.                            THE DAVID B. GUSTAVSON AND DEANNA L.
227 RAMONA ST.                           ATTN: GENERAL COUNSEL                    GUS
SAN MATEO CA 94401                       111 MCINNIS PARKWAY                      1946 FALLEN LEAF LN
                                         SAN RAFAEL CA 94903                      LOS ALTOS CA 94024



          Case: 18-50398         Doc# 222   Filed: 07/03/19 Entered: 07/03/19 11:34:15          Page 10 of
                                                         12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

THOMAS CONNOLLY                          EDWARD VINCES AND STEPHANIE VINCES       IAN A TWOMBLY
1613 ANDERSON RD.                        ATTN: STEPHANIE VINCES                   2348 ROSITA AVE
MCLEAN VA 22102                          915 PARK PACIFICA AVE.                   SANTA CLARA CA 95050
                                         PACIFICA CA 94044




BENJAMIN J CORRIE                        RICHARD A. SHINE                         WILLIAM D. BAKER
2732 13TH AVE                            195 THOMPSON SQUARE                      P.O BOX #1246
OAKLAND CA 94606                         MOUNTAIN VIEW CA 94043                   SAN JOSE CA 95100




MARIA DALALO                             NOAH CHITTIM                             CESC PLAZA LIMITED PARTNERSHIP
PO BOX 53146                             305 WEST SHORE ROAD                      C/O OFFIT KURMAN P.A.
SAN JOSE CA 95153                        WESTPORT ISLAND ME 04578                 4800 MONTGOMERY LANE SUITE 900
                                                                                  BETHESDA MD 20814-3465




ARIZONA BOARD OF REGENTS                 DAN RASURE                               HITACHI CAPITAL AMERICA CORP.
ATTN: JEFFREY L. SKLAR                   C/O ANN MCFARLAND DRAPER                 C/O SOLOMON GRINDLE LIDSTAD &
LEWIS ROCA ROTHGERBER CHRISTIE LLP       DRAPER LAW OFFICES                       WINTRINGER
ONE SOUTH CHURCH AVE. #2000              75 BROADWAY SUITE 202                    ATTN: RICHARD A. SOLOMON
TUCSON AZ 85701-1611                     SAN FRANCISCO CA 94111-1423              11682 EL CAMINO REAL SUITE 250
                                                                                  SAN DIEGO CA 92130-7705




NEW CENTURY COMMONS LLC                  BHL SERVICES INC.                        SERGEI MENCHENIN
C/O SWEENEY MASON WILSON & BOSOMWORTH    C/O R. GIBSON PAGTER JR.                 1718 HILLMAN AVE.
ATTN: ANDREW J. DITLEVSEN ESQ.           PAGTER AND PERRY ISAACSON                BELMONT CA 94002-1919
ATTN: JOSEPH M. SWEENEY ESQ.             525 N. CABRILLO PARK DRIVE SUITE 104
983 UNIVERSITY AVENUE SUITE 104C         SANTA ANA CA 92701-5017
LOS GATOS CA 95032-7637




AMERICAN EXPRESS TRAVEL RELATED          STEPHEN CASNER                           NEW YORK CITY ECONOMIC DEVELOPMENT
SERVICES                                 1454 REVELSTOKE WAY                      CORPORATION
C/O BECKET AND LEE LLP                   SUNNYVALE CA 94087-4443                  C/O MCNUTT LAW GROUP
PO BOX 3001                                                                       ATTN: MICHAEL C. ABEL
MALVERN PA 19355-0701                                                             219 9TH STREET
                                                                                  SAN FRANCISCO CA 94103-3806




COMMONWEALTH OF PENNSYLVANIA             DAVID BRUCE CURTIS                       FRANCHISE TAX BOARD
DEPARTMENT OF LABOR AND INDUSTRY         SHELLEY SMITH CURTIS                     BANKRUPTCY SECTION MS A340
ATTN: DEB SECREST                        C/O VINOD NICHANI ESQ.                   PO BOX 2952
COLLECTIONS SUPPORT UNIT                 NICHANI LAW FIRM                         SACRAMENTO CA 95812-2952
651 BOAS ST. #702                        1250 OAKMEAD PKWY STE. 210
HARRISBURG PA 17121-0751                 SUNNYVALE CALIFORNIA 94085




CITY OF SAN JOSE                         SAN MATEO COUNTY TAX COLLECTOR           EMPLOYMENT DEVELOPMENT DEPARTMENT
FINANCE DEPARTMENT                       555 COUNTY CENTER                        PO BOX 826846
REVENUE MGMT                             REDWOOD CITY CA 94063-1665               SACRAMENTO CA 94246-0001
200 EAST SANTA CLARA ST. 13TH FL.
SAN JOSE CA 95113-1903




CALIFORNIA DEPARTMENT OF TAX AND FEE     INTERNAL REVENUE SERVICE                 OFFICE OF THE UNITED STATES TRUSTEE
ADM                                      SPECIAL PROCEDURES                       280 SOUTH FIRST STREET ROOM 268
ACCOUNT INFORMATION GROUP MIC: 29        PO BOX 7346                              SAN JOSE CA 95113
PO BOX 942879                            PHILADELPHIA PA 19101-7346
SACRAMENTO CA 94279


          Case: 18-50398      Doc# 222      Filed: 07/03/19 Entered: 07/03/19 11:34:15          Page 11 of
                                                         12
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

COUNSEL FOR AUTODESK INC.                KNIGHT FOUNDATION                        RYAN SPURLOCK
MARSHA SUKACH                            C/O HOWARD J. STEINBERG                  1389 CRESPI DR.
WILSON SONSINI GOODRICH & ROSATI         GREENBERG TRAURIG LLP                    PACIFICA CA 94044
1301 AVENUE OF THE AMERICAS              1840 CENTURY PARK EAST SUITE 1900
NEW YORK NY 10019                        LOS ANGELES CA 90067-2121




JAMES A. PARKER                          RALPH ALVAREZ                            KATHRYN E. PAULI
P.O. BOX 28745                           2808 MAGELLAN CIRCLE                     2939 ALBEMARLE ST. NW
AUSTIN TX 78755                          CORONA CA 92882                          WASHINGTON DC 20008




WANTIN LIVING TRUST                      BART GRANTHAM                            ANNIE Y. STOOPS ESQ.
C/O KORNFIELD NYBERG ET AL.              3068 KYNE ST W                           ARENT FOX LLP
1970 BROADWAY SUITE 600                  APT 302                                  555 WEST 5TH STREET 48TH FLOOR
OAKLAND CA 94612                         SAN MATEO CA 94403                       LOS ANGELES CA 90013




DEAN MERRIFIELD                          STATE OF NEW YORK DEPT. OF LABOR         DARRYL THORNE BARNES
1199 NEWELL LANE                         UNEMPLOYMENT INSURANCE DIVISION          527 VILLA CENTRE WAY
MEDINA OH 44256                          GOVERNOR W. AVERELL HARRIMAN STATE       SAN JOSE CA 95128
                                         OFFICE
                                         ALBANY NY 12240




TERRY 2009 LIVING TRUST
6081 FOOTHILL GLEN CT
SAN JOSE CA 95123




          Case: 18-50398      Doc# 222      Filed: 07/03/19 Entered: 07/03/19 11:34:15          Page 12 of
                                                         12
